Citation Nr: 0703936	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-21 026	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The veteran had active duty service from August 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  


FINDING OF FACT

The competent medical evidence of record does not contain a 
diagnosis of PTSD conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in April 2004, prior to the 
initial decision on the claim in June 2004, and again 
provided notice in January 2005 and May 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the April 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or disease.

2.  You have a current physical or mental disability. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  
Medical records or medical opinions usually show this 
relationship. 

The notice letter described the information and evidence that 
VA would seek to provide including relevant records held by 
any federal agency such as medical records from the military, 
from VA hospitals, or from the Social Security Administration 
(SSA).  Additionally, the letter noted that VA would make 
requests for relevant records not held by any federal agency 
such as medical records from state or local governments, 
private doctors or hospitals, or current and former 
employers.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter noted that 
the veteran needed to provide enough information about his 
records so that VA could request them from the person or 
agency that has them.   In particular, VA asked the veteran 
to supply specific details of the combat related incident(s) 
that resulted in PTSD.  VA asked the veteran to complete the 
enclosed PTSD questionnaire and to submit any reports, 
including clinical findings and diagnoses, of private 
physicians who have treated him since discharge.  Further, 
the veteran was asked to identify any VA facilities or Vet 
Centers that treated him and the dates of treatment in order 
for VA to obtain the records.  

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD.  In a 
letter dated in May 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  

In his notice of disagreement, received by VA in September 
2004, the veteran contends that he did not receive VA's 
request for PTSD stressor information and asks VA to send it 
to him so he can complete it.  VA sent an additional PTSD 
questionnaire to the veteran in February 2005.  In his Form 
9, received by VA in June 2005, the veteran states that he 
suffered mental and physical abuse during boot camp.  The 
veteran contends that he has suffered bad dreams and 
nightmares since a fellow Marine "blew himself up" during a 
training exercise where they were learning how to handle 
grenades.  There is not a completed PTSD questionnaire on 
record.  

The Board finds that the veteran has not provided information 
sufficient for VA to conduct a meaningful search for possible 
corroborative records of the events the veteran describes in 
his Form 9.  In April 2004 and January 2005, two detailed 
requests for information pertaining the veteran's alleged 
PTSD stressors, including detailed information about his 
unit, location, dates of incident(s), and names of persons 
involved, were sent to the veteran.  The Board notes that 
there is not a completed PTSD questionnaire on record.  The 
veteran did not provide information about the alleged Marine 
that "blew himself up," the unit he was in, his location at 
the time, or the date the alleged incident occurred.  The 
Board notes that a claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from federal 
agency or department custodians.  38 C.F.R. § 3.159(c)(2)(i).  
The Board must emphasize that the duty to assist "is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Although the veteran has not fully cooperated 
with VA's two requests for PTSD stressor information or 
provided information sufficient for VA to conduct a search 
for corroborative records on any of the information on the 
Form 9, a remand for further efforts for compliance is not 
necessary because the RO has already given the veteran two 
opportunities to provide the required notice.  Therefore, the 
Board concludes that VA fulfilled its duty to notify and 
assist the veteran in this regard.  38 C.F.R. § 3.159(b), 
(c).

Additionally, the veteran claims in the Form 9 that his 
doctor told him he has PTSD.  In the April 2004 notice 
letter, the veteran was asked to submit reports of private 
physicians who have treated him since discharge, including 
clinical findings and diagnoses, or to provide enough 
information so VA can request the records on his behalf.  The 
Board notes that no there is no post-service medical evidence 
on file, and therefore, no current diagnosis of PTSD.  
Additionally, there are no release forms for any private or 
VA doctors.  Further, the veteran did not identify any VA 
treatment providers pursuant to the April 2004 request.  The 
veteran has never identified a treating physician by name or 
provided any dates of treatment in any documents submitted to 
VA.  Thus, the veteran has not fully cooperated with VA's 
request for medical information or provided information 
sufficient for VA to conduct a search for medical records 
regarding the doctor mentioned in the Form 9; however, the 
Board concludes that VA as fulfilled its duty to notify him 
of the information and evidence needed from him, and a remand 
for further efforts for compliance is not necessary.  38 
C.F.R. § 3.159(b).

The Board notes that neither private nor VA medical personnel 
provided a medical examination or opinion as to whether the 
veteran has PTSD.  The Board notes that VA regulations 
provide that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  In this case, none of 
the subsections were met.  There is no current medical 
diagnosis of PTSD, the evidence does not objectively 
establish that the veteran suffered a stressful event in 
service, and therefore there is nothing to associate to 
service.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

In sum, the duty to assist the veteran has also been 
satisfied.  All available service medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.




BACKGROUND

The veteran seeks service connection for PTSD.  As noted 
above, the veteran claims in the Form 9, received by VA in 
June 2005, that he experienced physical and mental abuse 
during boot camp.  Further, the veteran contends that he has 
experienced bad dreams and nightmares since a fellow Marine 
"blew himself up" during a training exercise where they 
were learning how to handle grenades.  The veteran asserts 
that his doctor told him he has PTSD.

The veteran's service medical records are absent for 
complaints, treatment, or diagnoses of any psychiatric 
disorder, stress related or otherwise.  There are no 
indications in the veteran's DD 214 or personnel files that 
he served in combat, nor does the veteran assert that he 
served in combat. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  
In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f).

In this case, there is not a medical diagnosis of PTSD.  As 
previously stated, the veteran's service medial records do 
not reflect any diagnosis of any psychiatric disorder.  In 
particular, it was noted on the veteran's November 1971 
separation examination that his psychiatric evaluation was 
normal.  Further, the claims file contains no post-service 
medical evidence, to specifically include any records related 
to any treatment received for a psychiatric disorder.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosis of PTSD, service connection may not be granted.  
See also Degmetich, 104 F. 3d 1328.  Thus, service connection 
for PTSD must be denied on this basis alone.

Moreover, with respect to element (2), medical nexus, no 
competent medical nexus exists.  In the absence of a current 
diagnosis of PTSD, a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002); 38 C.F.R. 3.159(c)(4).  To the extent that the 
veteran himself is attempting to provide a nexus between his 
claimed disability and his military service, his statements 
are not probative of a nexus between the condition and 
military service.  See Espiritu v.Derwinski, 2 Vet. App. 492 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Accordingly, the Board finds that element (2) 
above has not been satisfied.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, even assuming that the asserted 
stressors occurred, the Board notes that given that the first 
two elements are not met, service connection cannot be 
granted on a single element alone.  Therefore, a thorough 
discussion and evaluation of the third element is not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran).  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


